--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



VONAGE HOLDINGS CORP.
AMENDED AND RESTATED
2015 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

“Participant”: ____________________
“Date of Award”: _______________
This Agreement, effective as of the Date of Award set forth above, represents
the grant of Restricted Stock Units by Vonage Holdings Corp., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Vonage Holdings Corp. Amended and Restated 2015 Equity
Incentive Plan (the “Plan”). Capitalized terms have the meanings ascribed to
them under the Plan, unless specifically set forth herein.
The parties hereto agree as follows:
1.
Grant of Restricted Stock Units

As of the Date of the Award, the Company hereby grants to the Participant ______
Restricted Stock Units in the manner and subject to the terms and conditions of
the Plan and this Agreement.
2.
Vesting of Restricted Stock Units

(a)    Subject to Section 2(e) below, one-fourth of the Restricted Stock Units
will vest on each of the first, second, and third anniversaries of the Date of
the Award. The first tranche to vest at one-third on the first anniversary of
the Date of the Award. The second and third tranches to vest at one-third
respectively on a quarterly basis.
(b)    If (i) a Change of Control occurs prior to the Participant becoming fully
vested in the Restricted Stock Units and (ii) the Participant’s Service with the
Company is terminated by the Company without Cause or by the Participant for
Good Reason, in each case on or within one (1) year following the date of such
Change of Control, then, to the extent not previously vested in accordance with
this Section 2, the Restricted Stock Units will vest as of the date of the
Participant’s termination of Service.
(c)    To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s termination of Service as a result of death,
one-half the number of unvested Restricted Stock Units will vest as of the date
thereof.



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




(d)    To the extent not previously vested in accordance with this Section 2, in
the event of the Participant’s termination of Service as a result of a
Disability, one-half the number of unvested Restricted Stock Units will vest as
of the date thereof.
(e)    To the extent not previously vested in accordance with this Section 2,
the Restricted Stock Units will terminate immediately upon the termination of
the Participant’s Service and will be forfeited without consideration.
3.
Settlement of Restricted Stock Units

(a)    Within 60 days following the Date of Award under this Agreement, the
Participant shall establish a brokerage account in the manner directed by the
Company if such brokerage account has not been previously established by the
Participant.
(b)    In the Committee’s sole discretion, the Company (i) shall issue the
Participant shares of Common Stock (“Shares”), (ii) shall make a cash payment to
the Participant in settlement of the Participant’s Restricted Stock Units equal
to the number of Restricted Stock Units to be settled multiplied by the Fair
Market Value of a Share or (iii) a combination thereof, in any such case within
15 days after such Restricted Stock Units vest pursuant to Section 2.
(c)    As a condition to the settlement of the Restricted Stock Units in
accordance with Section 3(b), the Participant shall make such arrangements as
the Committee may require for the satisfaction of any applicable federal, state,
local and foreign withholding tax obligations that may arise in connection with
such settlement. The Company shall have authority to deduct or withhold from all
amounts payable to the Participant in connection with the Restricted Stock
Units, or require the Participant to remit to the Company, an amount sufficient
to satisfy any applicable federal, state, local and foreign withholding tax
obligations that may arise in connection with such settlement.
The Restricted Stock Units granted pursuant to this Award, and all Shares issued
and/or cash paid in settlement of such Restricted Stock Units and proceeds
related to such Shares or Restricted Stock Units, are subject to forfeiture and
the Company’s right of recapture as set forth in Sections 13.2 and 13.3 of the
Plan, as well as to any clawback or recapture policy applicable to the
Participant which the Company may adopt from time to time.
5.
Rights as Stockholder; Dividend Equivalent Rights

(a)    The Participant shall have no rights as a stockholder of the Company with
respect to Restricted Stock Units until such time as Shares have been issued and
delivered to the Participant.
(b)    As of any date that the Company pays a regular cash dividend on its
Shares, the Company shall credit the Participant with a dollar amount equal to
(i) the per share cash dividend paid by the Company on its Shares on such date,
multiplied by (ii) the total number of the Participant’s Restricted Stock Units
(with such total number adjusted pursuant to Section 4.5 of the Plan) that are
outstanding immediately prior to the record date for that dividend (a “Dividend



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




Equivalent Right”). Any Dividend Equivalent Rights credited pursuant to the
foregoing provisions of this Section 5(b) shall be subject to the same vesting,
payment and other terms, conditions and restrictions as the original Restricted
Stock Units to which they relate. No crediting of Dividend Equivalent Rights
shall be made pursuant to this Section 5(b) with respect to any Restricted Stock
Units which, immediately prior to the record date for that dividend, have either
been settled pursuant to Section 3 or terminated pursuant to Section 2(e).
6.
Transferability

Unless permitted by the Committee in accordance with the terms of the Plan, the
Restricted Stock Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.
7.     Adjustment of Shares
In the event of any change with respect to the outstanding Shares of the
Company, the then outstanding Restricted Stock Units shall be adjusted in
accordance with Section 4.5 of the Plan.
8.
Miscellaneous

(a)    This Agreement and the rights of the Participant hereunder are subject to
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan's terms shall completely
supersede and replace the conflicting terms of this Agreement.
(b)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or any exchange
upon which the Shares are listed as may be required or that the Committee
determines are advisable. As a condition precedent to the issuance of Shares
pursuant to this Agreement, the Company may require the Participant to take any
reasonable actions, and the Participant agrees to take all such actions, as the
Company determines are necessary or advisable to comply with all applicable
provisions of federal securities law, state securities law and any applicable
requirements of any exchange upon which such Shares are listed in exercising the
Participant’s rights under this Agreement. The Committee shall have the right to
impose such restrictions on any Shares acquired pursuant to the Restricted Stock
Units as it deems necessary or advisable under applicable federal securities
laws, the rules and regulations of any stock exchange or market upon which
Shares are then listed or traded, any blue sky or state securities laws
applicable to Shares, and/or any policy which the Company may adopt from time to
time. The Committee may also require the Participant to represent and warrant at
the time of issuance or transfer that the Shares are being acquired solely for
investment purposes and without any current intention to sell or distribute such
Shares. The Shares acquired in connection with the Restricted Stock Units shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan or the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable federal



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




or state laws, and the Committee may cause orders or designations to be placed
upon the books and records of the Company’s transfer agent to make appropriate
reference to such restrictions.
(c)    It is expressly understood that the Committee has all powers and
discretion necessary to administer the Plan, including without limitation the
provisions of this Agreement, and to control its operation, as set forth in
Section 3.2 of the Plan, and all interpretations, determinations and actions by
the Committee shall be final, conclusive and binding upon the Participant.
(d)    The Restricted Stock Units are intended to comply with the “short term
deferral” exception to Section 409A of the Code. Notwithstanding the forgoing or
any provision of the Plan or this Agreement, if any provision of this Agreement
or the Plan could cause the Participant to incur any tax, interest or penalties
under Section 409A of the Code, the Committee may, in its sole discretion and
without the Participant’s consent, modify such provision in order to comply with
the requirements of Section 409A of the Code or to satisfy the conditions of any
exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A of the Code, while maintaining, to
the maximum extent practicable, the original intent and economic benefit to the
Participant, without materially increasing the cost to the Company, of the
applicable provision.
(e)    Nothing in this Agreement or the Plan shall confer upon the Participant
any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any Subsidiary employing or retaining the Participant) or of the Participant,
which rights are hereby expressly reserved by each, to terminate the
Participant’s Service at any time and for any reason or no reason, with or
without Cause.
(f)     The Participant hereby consents and agrees to electronic delivery and/or
accessibility via an online platform of any Plan documents, proxy materials,
annual reports and other related documents. The Participant hereby consents to
any and all procedures that the Company has established or may establish for an
electronic signature system for delivery and acceptance of the Agreement and
Plan documents, and agrees that the Participant’s electronic signature is the
same as, and shall have the same force and effect as, the Participant’s manual
signature. The Participant consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
(g)    This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Date of Award.
VONAGE HOLDINGS CORP.


By:
______________________        
Name:
Title:



                        
Participant




--------------------------------------------------------------------------------


